Citation Nr: 0509193	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  95-28 589A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a disorder 
characterized by numbness of the arms and legs claimed as 
"hand shaking" due to exposure to Agent Orange.

2.  Whether the veteran filed a timely notice of disagreement 
to a July 1985 rating decision that denied entitlement to 
service connection for skin, back, and prostate disorders, to 
include due to Agent Orange exposure.

3..  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
skin disorder.

4.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
low back disorder.

5.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
prostate disorder.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to June 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from determinations in January 1995 and 
August 1997 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York.

In February 2004, the Board remanded the case and instructed 
the RO to schedule the veteran for a Travel Board Hearing.  
That hearing was held in February 2004, and the case is once 
again before the Board for review. 

The issues of entitlement to service connection for skin, 
back, and prostate disorders are remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.




FINDINGS OF FACT

1.  The RO has provided all required notice to the veteran 
and has obtained all relevant evidence necessary for the 
equitable disposition of his appeal.

2.  A disorder characterized by numbness of the arms and legs 
(claimed as hand shaking) was not manifested during service 
or for many years following separation from service, and is 
not shown to be causally or etiologically related to service, 
including exposure to Agent Orange.

3.  A July 1985 rating decision denied service connection for 
skin, back, and prostate disorders.

4.  An August 1985 letter attempted to notify the veteran of 
the July 1985 decision and his appellate rights but was not 
sent to the veteran's correct address of record at that time. 

5.  The veteran was eventually notified of the July 1985 
decision in a January 1995 letter; the veteran responded by 
filing a notice of disagreement in February 1995.


CONCLUSIONS OF LAW

1.  A disorder characterized by numbness of the arms and legs 
claimed as "hand shaking" was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred, and is not due to herbicide exposure in service.  
38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  The veteran filed a timely notice of disagreement to a 
July 1985 rating decision that denied entitlement to service 
connection for skin, back, and prostate disorders, to include 
due to Agent Orange exposure.  38 U.S.C.A. §§ 7105, 7108 
(West 2002); 38 C.F.R. §§ 20.202, 20.302, 20.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for a disorder 
characterized by numbness of the arms and legs claimed as 
"hand shaking" due to exposure to Agent Orange.  He also 
claims that he filed a timely notice of disagreement to a 
July 1985 rating decision that denied service connection for 
skin, back, and prostate disorders, to include due to Agent 
Orange exposure.  In the interest of clarity, the Board will 
initially discuss whether these issues have been properly 
developed for appellate purposes.  The Board will then 
address the issues on appeal, providing relevant VA law and 
regulations, the relevant factual background, and an analysis 
of the issues on appeal.

I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter, the evidence that would be necessary to 
substantiate the claims, and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA) and other applicable law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  

VA is generally required to provide notice of the VCAA to a 
claimant as required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, the VA is required to 
notify a claimant of the evidence and information necessary 
to substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id.  

The United States Court of Appeals for Veterans Claims 
(Court) recently held that compliance with 38 U.S.C.A. § 5103 
required that the VCAA notice requirement be accomplished 
prior to an initial unfavorable determination by the agency 
of original jurisdiction ("AOJ" or "RO").  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In the 
present case, the veteran was notified of the VCAA in letters 
dated in March 2003 and July 2003.  The Board notes that 
these letters were not issued prior to the RO's initial 
adjudication of the veteran's claim in December 1997.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case is harmless error, as 
the content of the notice fully comply with the requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request, or tell the claimant to 
provide, any evidence in the claimant's possession that 
pertains to the claim.  

The new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  See VAOPGCPREC 
01-2004.  The letters by the RO essentially advised the 
veteran to identify and submit evidence in support of his 
claims.  Although the VCAA notice letters do not specifically 
contain the fourth element, the veteran was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claims throughout development of the case at the RO.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  

The VA must also make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  Here, there does not appear to be any 
outstanding medical records that are relevant to this appeal, 
as the RO obtained all medical records identified by the 
veteran.  The Board also finds that a VA examination to 
determine the etiology of the veteran's numbness of the arms 
and legs is not warranted, as these symptoms were not present 
until many years after service.  Moreover, no competent 
medical evidence indicates that these symptoms are related to 
service, to include Agent Orange exposure in service.  
38 U.S.C.A. § 5103A.  Therefore, the record is complete and 
the case is ready for appellate review.  


II.  Service Connection for a 
Disorder Characterized by Numbness 
of the Arms and Legs Claimed as 
Hand Shaking

The veteran claims that he suffers from numbness of the arms 
and legs and that his hands shake as a result of Agent Orange 
exposure while serving in Vietnam.  For the reasons set forth 
below, the Board finds that the preponderance of the evidence 
is against the veteran's claim. 

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.     § 
3.303(a).  Certain chronic diseases, such as an organic 
disease of the nervous system, may be presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  See 38 U.S.C.A.  
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptomatology after service is required for service 
connection.  See 38 C.F.R § 3.303(b) (2004).

In addition to these provisions, a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era, and has a disease listed in 
38 C.F.R. § 3.309(e), shall be presumed to have been exposed 
during such service to an herbicide agent, such as Agent 
Orange, unless there is affirmative evidence to establish 
that he or she was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to Agent Orange during active 
military, naval, or air service, certain specified diseases 
shall be service-connected, if the requirements of 38 C.F.R. 
§ 3.307(a) are met, even if there is no record of such 
disease during service.  38 C.F.R. § 3.309(e).  The list of 
diseases includes: chloracne or other acneform disease 
consistent with chloracne, type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and soft-tissue 
sarcoma.  See 38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral neuropathy" 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide and resolves 
within two years of the date of onset.  38 C.F.R. § 3.309(e), 
Note 2.

The VA has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  See Notice, 
68 Fed. Reg. 27630-27641 (2003).  The notice specifically 
found that a presumption of service connection based on 
exposure to herbicides used in Vietnam is not warranted for 
chronic persistent peripheral neuropathy.  It was explained 
that taking into account the available evidence and the 
National Academy of Sciences analysis, the Secretary has 
found that the credible evidence against an association 
between herbicide exposure and chronic persistent peripheral 
neuropathy outweighs the credible evidence for such an 
association, and has determined that a positive association 
does not exist.  68 Fed. Reg. 27,637.

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam War era.  38 U.S.C.A. § 1116 (West 1991); 
38 C.F.R. § 3.307(a)(6).  Second, the veteran must be 
diagnosed with one of the specific diseases listed in 38 
C.F.R. § 3.309(e).  Brock v. Brown, 10 Vet. App. 155, 162 
(1997).  However, even if an appellant is found not entitled 
to a regulatory presumption of service connection, the claim 
must still be reviewed to determine if service connection can 
be established on a direct basis.  Combee v. Brown, 34 F.3d 
1039 (Fed Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727- 29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation).

In this case, the veteran served on active duty from 
September 1965 to June 1969, which included service in the 
Republic of Vietnam.  None of the veteran's service medical 
records make any reference to numbness of the arms and legs 
or uncontrollable shaking of the hands.  

At a May 1997 VA compensation examination, the veteran 
reported a history of numbness of the arms and legs with 
intermittent cramping of both legs when lying down on one 
side and sitting in a car.  He also reported a history of 
tremors in both hands.  A physical examination of all four 
extremities revealed motor strength of 5/5, deep tendon 
reflexes of 4+ bilaterally, and a normal sensory examination.  
The examiner observed a fine tremor in both hands.  The 
diagnosis was history of numbness of the arms and legs. 

A follow-up neurological examination in July 1997 noted the 
veteran's complaints of a hand tremor and numbness of the 
hands and feet at night.  The veteran felt that these 
symptoms were due to Agent Orange exposure in Vietnam.  
However, the VA clinician indicated that these symptoms had 
been present for more than 20 years.  The examiner found no 
explanation for the veteran's symptoms.  The diagnostic 
impression included (1) possible psychomotor epilepsy; (2) 
inconclusive examination on hand and foot numbness; (3) 
thyrotoxic or exaggerated physiological tremor; and (4) 
phlebitis of the right leg.  Follow-up testing in  September 
1997 showed that motor and sensory conduction were normal in 
all nerves, although it was noted that the normal values do 
not rule out a polyneuropathy that selectively injure small 
fibers. 

VA outpatient treatment records show that the veteran was 
seen in January 1998 for migratory parasthesias.  However, no 
objective findings were shown.  It was noted, for example, 
that NCV testing was within normal limits.  The diagnostic 
impression was essential tremor and migratory parasthesias.  
The veteran reported similar complaints in January 1999, 
which he again attributed to Agent Orange exposure in 
Vietnam.  However, a physical examination revealed good 
reflexes throughout, with no weakness or sensory loss.  

In a September 2004 report, A.G., RN., FNP, indicated that he 
did not know the diagnosis for the veteran's symptoms 
involving numbness of the arms and legs as well as body 
shakes.  However, he indicated that it was possible that 
these symptoms were due to Agent Orange that was used in 
Vietnam.  

After carefully reviewing the evidence, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for a disorder 
characterized by numbness of the arms and legs claimed as 
"hand shaking" due to exposure to Agent Orange.  The record 
reflects that the veteran served in the Republic of Vietnam 
during the Vietnam era.  However, the Board notes that the 
veteran has not been diagnosed as having acute or subacute 
peripheral neuropathy, as manifest within two years of 
discharge.  On the contrary, the evidence shows that the 
veteran's complaints of numbness in the arms and legs were 
first manifested many years after service separation, and 
that the condition is chronic.  Since acute and subacute 
peripheral neuropathy (present within two years of discharge) 
are the only neuropathies listed in section 3.309(e), service 
connection on a presumptive basis due to Agent Orange 
exposure is not warranted for the veteran's condition.  See 
59 Fed. Reg. 341 (1994) (in which the Secretary formally 
announced that a presumption of service connection based on 
exposure to herbicides used in Vietnam was not warranted for 
certain conditions, to specifically include circulatory 
disorders or for "any other condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.")  As such, service 
connection can only be established with proof of actual 
direct causation.  See Combee, supra.

However, the veteran's claim also fails under a direct theory 
of service connection.  It is unclear whether the veteran's 
complaints involving numbness of the arms and legs and hand 
tremors have been attributed to a diagnosis.  Diagnoses have 
included history of numbness of the arms and legs; possible 
psychomotor epilepsy; inconclusive examination on hand and 
foot numbness; thyrotoxic or exaggerated physiological 
tremor; and phlebitis of the right leg.  However, 
neurological testing has never confirmed a diagnosis 
concerning the veteran's complaints.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999); see also Degmetich v. 
Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) 
(holding that compensation may only be awarded to an 
applicant who has a disability existing on the date of the 
application, and not for a past disability.); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of 
proof of the presently claimed disability, there can be no 
valid claim).

Even assuming for discussion purposes that the veteran does 
have a diagnosis to account for his neurological complaints, 
he has failed to present medical evidence linking his 
complaints to service, to include Agent Orange exposure 
therein.  In this respect, the record reveals that the first 
documented complaints of numbness of the arms and legs were 
not until 1997, approximately 28 years after his separation 
from service.  In addition, none of the records of post-
service treatment include a medical opinion relating the 
veteran's numbness of the arms and legs or shaking of the 
hands to his period of active military service, to include 
herbicide exposure therein.  While several reports do include 
the veteran's statements that these symptoms are related to 
Agent Orange exposure in Vietnam, the Board emphasizes that 
evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional comment by that 
examiner, does not constitute competent medical evidence.  
Leshore v. Brown, 8 Vet. App. 406, 409 (1995).  

The Board notes that the A.G., RN, FNP, indicated in his 
January 2004 report that the veteran's numbness of the arms 
and legs as well as shaking was possibly caused by Agent 
Orange.  However, there is no evidence that this nurse 
practitioner reviewed the veteran's claims file, and he 
provided no medical rationale or explanation for his opinion.  
In Elkins v. Brown, 5 Vet. App. 474, 478 (1993), the Court 
rejected a medical opinion as "immaterial" where there was no 
indication that the physician reviewed the claimant's service 
medical records or any other relevant documents which would 
have enabled him to form an opinion on service connection on 
an independent basis.  See also Swann v. Brown, 5 Vet. App. 
177, 180 (1993) (without a review of the claims file, an 
opinion as to etiology of an underlying disorder can be no 
better than the facts alleged by the veteran).  In light of 
this case law, A.G.'s opinion has no probative value.

The Board has also considered lay statements in support of 
the veteran's claim.  In particular, the Board considered 
testimony presented by the veteran at a May 1999 hearing 
before the RO, as well as testimony presented by the veteran 
and his wife at a hearing held in August 2004 before the 
undersigned Veterans Law Judge.  Although the veteran 
believes that his numbness of the arms and legs was caused by 
exposure to Agent Orange, as a layperson without medical 
expertise or training, his statements are insufficient to 
prove his claim.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu, 2 Vet. App. at 494-95 (laypersons are not 
competent to render medical opinions); see also 66 Fed. Reg. 
45,620, 45, 630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(a)(2) (competency is an adjudicative determination).  
As such, statements by the veteran and his wife are of 
limited probative value.  

The Board thus concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for numbness of the arms and legs claimed 
as "hand shaking" due to exposure to Agent Orange.  Hence, 
there is not an approximate balance of positive and negative 
evidence to which the benefit-of-the-doubt standard applies, 
38 U.S.C.A  § 5107(b); 38 C.F.R. § 3.102, and the appeal is 
denied.  

II.  Whether the Veteran Filed a Timely 
Notice of Disagreement to a July 1985 
Rating Decision that Denied Service 
Connection for Skin, Back, and Prostate 
Disorders

The veteran claims that a July 1985 rating decision that 
denied service connection for skin, back, and prostate 
disorders is not final because he never received notice of 
that decision.  Therefore, he claims that those claims have 
been pending since he filed his initial claim.  

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108.  
Under VA regulations, an appeal consists of a timely filed 
notice of disagreement (NOD) in writing and, after a 
statement of the case (SOC) has been furnished, a timely 
filed substantive appeal.  See 38 C.F.R.     § 20.200.  
Proper completion and filing of a substantive appeal are the 
last actions the appellate needs to take to perfect an 
appeal.  See 38 C.F.R. § 20.202.  The NOD and the substantive 
appeal must be filed with the activity/office that entered 
the determination with which disagreement has been expressed.  
See 38 U.S.C.A.         § 7105(b)(1); 38 C.F.R. § 20.300.

Except in the case of simultaneously contested claims, a 
claimant or his or her representative must file an NOD with a 
determination by the agency of original jurisdiction within 
one year from the date that that agency mails notice of the 
determination to him or her.  Otherwise, that determination 
will become final.  The date of mailing the letter of 
notification of the determination will be presumed to be the 
same as the date of that letter for purposes of determining 
whether an appeal has been timely filed.  See 38 C.F.R. 
§ 20.302.  Notice for VA purposes is a written notice sent to 
the claimant's latest address of record.  See 38 C.F.R. § 
3.1(q).

In this case, the veteran filed a claim for service 
connection for skin, back, and prostate disorders in May 
1982.  In a July 1985 rating decision, the RO denied each of 
those claims.  An August 1985 letter by the RO attempted to 
notify the veteran of that decision and of his appellate 
rights.  However, it is not clear that the notification 
letter was sent to the veteran's correct address of record at 
that time.  In this regard, hospital records and a Report of 
Contact show that the veteran lived at 6166 Old Rt. 32 at the 
time of the July 1985 rating decision.  However, the 
notification letter was sent to 6169 Old. Rt. 32.  The Board 
notes that in connection with the development of the 
veteran's claim at that time, there were at least two 
documents indicating that the veteran's address was 6169 - in 
a July 1985 statement from the veteran as well as reported on 
a VA examination report dated in May 1985.  Thus, there 
clearly was some confusion as to what was the veteran's 
current and correct address at the time.  The Board 
acknowledges that in connection with the mailing of 
correspondence and the presumption of regularity in the 
administrative process, the Court has held that VA may rely 
on the "last known address" shown of record, see Thompson v. 
Brown (Charles), 8 Vet. App. 169, 175 (1995), and that the 
burden is on the appellant to keep VA apprised of his or her 
whereabouts; if he or she does not do so, there is no burden 
on the part of the VA to "turn up heaven and earth to find 
[the appellant]," see Hyson v. Brown, 5 Vet. App. 262 (1993).  
Ultimately it is the responsibility of the veteran himself to 
keep VA apprised of his whereabouts, and the veteran 
testified that between 1983 and 1985 he was drifting and 
incarcerated for part of that period and was not regularly 
receiving his mail.  He also stated that if he did change 
addresses during this time, he did not inform anyone of that 
fact.  He testified that he definitely did not receive the 
August 1985 notice letter.  

The Board notes that it does appear that the RO had two 
similar address of the veteran during the time period in 
question.  It is also clear that the veteran bears some 
responsibility for creating the confusion in that he had 
provided both addresses to the RO and has recently stated 
that he was not regularly receiving his mail at the time 
because he was moving around and was also incarcerated.  The 
Board notes further, that the record does not indicate that 
the August 1985 letter was returned as undeliverable.  While 
the veteran's mere statement of nonreceipt of notice of the 
August 1985 letter is insufficient to overcome the 
presumption of regularity (see Butler v. Principi, 244 F.3d 
1337, 1340 (Fed. Cir. 2001); Mindenhall v. Brown, 7 Vet. App. 
217, 274 (1994)), it is not entirely clear which address was 
the most recent of record at the time, and since there was 
apparently some confusion as to the correct address during 
the development of the veteran's claims at the time, VA 
should have undertaken some action to determine which of the 
two addresses of record was the correct one.  Based on the 
foregoing and with the resolution of reasonable doubt in the 
veteran's favor, the Board finds that the veteran was never 
properly notified of the July 1985 decision, and his original 
claims for service connection for skin, back, and prostate 
disorders remain pending. 

The record shows that a January 1995 letter notified the 
veteran of the July 1985 decision that denied service 
connection for skin, back, and prostate disorders.  The 
veteran then submitted a timely notice of disagreement in 
February 1995.  Therefore, the Board finds that the veteran 
filed a timely notice of disagreement to the July 1985 rating 
decision that denied service connection for skin, back, and 
prostate disorders, to include due to Agent Orange exposure.  
A remand is therefore warranted to issue the veteran a 
statement of the case.


ORDER

Service connection for numbness of the arms and legs claimed 
as "hand shaking" due to exposure to Agent Orange is denied.

The veteran filed a timely notice of disagreement to a July 
1985 rating decision that denied service connection for skin, 
back, and prostate disorders, to include due to Agent Orange 
exposure, and the appeal is granted to this extent only.

REMAND

As noted, the veteran filed a timely notice of disagreement 
to the July 1985 rating decision that denied service 
connection for skin, back, and prostate disorders, to include 
due to Agent Orange exposure.  38 C.F.R. §§ 20.201, 20.302.  
To date, however, the RO has not issued a statement of the 
case in response to the veteran's notice of disagreement.  

The filing of a notice of disagreement places a claim in 
appellate status.  Therefore, the failure to issue a 
statement of the case in such a circumstance renders a claim 
procedurally defective and necessitates a remand.  See 38 
C.F.R. §§ 19.9, 20.200, 20.201 (2004); see also Manlincon v. 
West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 
398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  The 
purpose of the remand is to give the RO an opportunity to 
cure this defect.  Thereafter, the RO should return the 
claims file to the Board only if the veteran perfects his 
appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997); see also In re Fee Agreement of Cox, 10 
Vet. App. 361, 374 (1997) (holding that if the claims file 
does not contain a notice of disagreement, a statement of the 
case and a VA Form 9 [substantive appeal], the Board is not 
required, and in fact, has no authority, to decide the 
claim).

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should also issue the veteran and 
his representative a statement of the 
case addressing the issues of entitlement 
service connection for skin, back, and 
prostate disorders.  The veteran should 
be given an opportunity to perfect an 
appeal by submitting a timely substantive 
appeal in response thereto.  The RO 
should advise the veteran and his 
representative that the claims file will 
not be returned to the Board for 
appellate consideration of this issue 
following the issuance of the statement 
of the case unless he perfects his 
appeal.

The purpose of this REMAND is to afford the veteran due 
process of law.  The Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  No action is required of the appellant until 
he is notified.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


